Citation Nr: 0004830	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-13 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1968, and he received a discharge under honorable 
conditions.  His decorations include the National Defense 
Service Medal and the Republic of Vietnam Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for PTSD.  

FINDINGS OF FACT

1.  The claimed in-service stressor is not predicated on 
combat service or service in Vietnam during the veteran's 
period of active duty.  

2.  The claimed in-service stressor, sexual assault and rape 
by an Air Force serviceman, is not capable of independent, 
objective corroboration and the record does not include 
credible supporting evidence which verifies that the claimed 
stressor actually occurred.


CONCLUSION OF LAW

The preponderance of the evidence weighs against a finding 
that PTSD was incurred as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.102, 3.303(d), 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 64 Fed. Reg. 32,807-08 
(June 18, 1999) (codified at 38 C.F.R. § 3.304(f) (1999)).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (West 1991).  
The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred. See Cohen v. Brown, 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d),(f) (1999).  To 
determine if a veteran has been in combat situations, service 
department records and combat citations will be accepted as 
proof of combat service. 38 C.F.R. § 3.304(f) (1999).

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror. Cohen, 
supra, at 141 (citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed., 1994) (DSM-IV)).

A revision to the regulations, effective May 19, 1993, added 
38 C.F.R. § 3.304(f). See 58 Fed.Reg. 29,109-29,110 (May 19, 
1993). The Schedule of Ratings-Mental Disorders, 38 C.F.R. § 
4.130, was revised, effective November 7, 1996, to 
incorporate nomenclature based on the criteria in DSM-IV. 53 
Fed. Reg. 22 (Jan. 4, 1988); 61 Fed.Reg. 52696 (October 8, 
1996). The later revision also requires the rating agency to 
return to the examiner for substantiation of any diagnoses of 
mental disorders that do not conform to DSM-IV, or that are 
not supported by the findings of the examination report. 38 
C.F.R. § 4.125, 53 Fed.Reg. 22 (Jan. 4, 1988); 61 Fed. Reg. 
52696 (Oct. 8, 1996).


Evidence and Background

Service medical records show that while serving on active 
duty in October 1967, the veteran was hospitalized for 
psychiatric treatment after taking an overdose of Valium.  
The narrative summary indicates that he gave a history of 
having difficulty studying while at Nuclear Power Training 
School between December 1966 to July 1967, during which time 
he drank heavily.  During June 1967, he had also accepted his 
girlfriend's offer to smoke marijuana.  In June 1967 he was 
transferred to Idaho Falls, where he had considerable 
difficulty and was on unauthorized absence some 5 times, and 
in August 1967, he admitted the marijuana smoking incident to 
O & I.  

According to the veteran, at that point he became depressed 
and thought of jumping off a bridge.  He was transferred to 
Seattle, Washington on August 30, 1967, for disciplinary 
action, and on September 14, 1967, he took twelve NoDoz 
tablets.  After being told that his disciplinary action was 
being referred to a board relative to a probable 
administrative discharge, he ingested the rest of a bottle of 
Valium pills which had been prescribed for him.  After an 
adequate period of observation and evaluation, it was the 
opinion of the staff psychiatrists that the veteran had shown 
evidence of long-standing attitudinal and behavior traits 
best described as inadequate personality, EPTE, chronic, 
moderately severe, as manifested by early dependence on his 
grandmother and uncle, difficulty with authority figures in 
service, immature coping behavior with marijuana, and alcohol 
and suicidal gesture.  The veteran was subsequently processed 
for discharge and he received a discharge under honorable 
conditions.  

The DD 214 shows that the veteran served on active duty from 
August 1965 to February 1968, including 9 months and 1 day of 
foreign and/or sea service.  The veteran's military 
occupational specialty is listed as machinist mate.  There is 
no evidence of combat exposure; nor has the veteran alleged 
any such exposure and he has not claimed in-stressors related 
to combat situations.  

In February 1997, the veteran submitted a claim for service 
connection for PTSD, based on his claim of an in-service 
sexual trauma and rape incident in November 1967.  According 
to the veteran, he was raped after attending a U.S.O. 
function in Sacramento, California, at which time an E5 in 
the Air Force asked him to go to a party and he subsequently 
found himself in a bed being raped.  

When seen for psychological evaluation by VA in January 1997, 
the veteran reported that he had been suicidal for three 
years after being raped in the military.  Current symptoms 
included frequent nightmares, intrusive thoughts of the 
trauma, numbing of emotions, loss of interest, avoidance, 
anxiety, and social withdrawal.  Psychological testing 
revealed significant depression and serious psychological 
distress.  The VA psychologist, Carol O'Brien, Ph.D., 
provided the following impressions:  PTSD, chronic, secondary 
to sexual trauma in military, and adjustment disorder, mixed, 
secondary to declining health.  

A February 1997 consultation report shows that that he was 
claiming a sexual trauma while in the service in 1967 which 
he did not tell anyone about until this time.  The veteran 
reported that he could not stop thinking about his Navy 
experiences, and the examiner indicated that his depression 
was caused by physical limitations and a sexual trauma 
"fixation."  Assessments of PTSD and adjustment disorder 
with depressed mood, secondary to physical state, are shown.  

On VA examination in March 1997, the veteran reported that he 
was raped by a fellow serviceman while serving in the Navy.  
The veteran indicated that he had worked as a registered 
nurse for the past 19 years, and he was currently a nurse 
supervisor in a nursing home.  During the period of time 
between his discharge and until January 1997, he never sought 
any psychiatric help and had not been seen for treatment by a 
psychiatrist.  With regard to social history, the veteran 
reported that his father was in prison for killing several 
people, his mother was a prostitute, and he was raised in a 
strict manner by his grandmother and uncle.  He had been 
married three times and all the marriages had ended in 
divorce.  The veteran also indicated that he had been 
depressed since he left the service and he had started to 
make mistakes in his nursing work during the past 10 years.  
The veteran reported physical limitation as a result of 
ankylosing spondylitis of the spine.  

On mental status examination, he had a tendency to expand 
some of the issues, and he expressed himself in a coherent 
and relevant manner.  He showed mild depressive tendency 
during the examination, seeming to correlate more with his 
physical condition.  The examiner commented that it appeared 
that the veteran had some difficulties while in the service, 
but that after that he had been able to function, 
particularly in the medical field, for a number of years.  
Presently his physical condition seemed to be getting worse, 
with physical problems making him feel more depressed due to 
the limitations produced in his life in general, and these 
problems could also have been producing some of the emotional 
problems seen at the present time.  The following diagnoses 
were provided:  Axis I, adjustment disorder with depressed 
mood; Axis II, personality disorder with mixed features; Axis 
III, deferred; Axis IV, moderate; Axis V, GAF for today 60, 
and 60 for the past 12 months.  

In March 1997, the National Personnel Records Center 
indicated that the veteran's personnel folder was negative 
for record of his being raped.  

In March 1997, the veteran was voluntarily hospitalized by VA 
after presenting with a 2 year history of depressed mood, 
decreased energy, self-destructive thoughts, and depression 
resulting from physical limitation and impairment in his 
ability to perform at work.  During his hospital course, he 
responded well to anti-depressant medication and he underwent 
therapy regarding the in-service sexual trauma, and he was 
recommended for follow-up therapy.  He was discharged on 
April 2, 1997, and the discharge summary shows the following 
diagnoses:  Axis I, major depression; Axis II, deferred; Axis 
III, ankylosing spondylitis; Axis IV, physical problems, and 
Axis V, a GAF of 50/90.  

In August 1997, service connection was denied for major 
depression.  

Following his discharge, the veteran continued to be followed 
by VA for both physical and psychological problems.  Between 
September 17, 1997, and September 23, 1997, he was 
hospitalized by VA for psychiatric treatment for an admission 
diagnosis of suicidal ideation, to include an elaborate plan 
in which he was going to slash his wrists with a sharpened VA 
card.  A September 18, 1997 progress note indicates that it 
was the feeling of the staff that the veteran wanted 
compensation, and his coming to the hospital seemed to be his 
way of attempting to get his needs met.  Hospital progress 
notes also indicate that the veteran was very worried about 
paying child support.  The discharge summary shows the 
following diagnoses:  Axis I, adjustment disorder with 
depressed mood; Axis II;  personality disorder, not otherwise 
specified; Axis III, spondyloarthropathy; Axis IV, chronic, 
moderate; and Axis V, 35/55.  

In November 1997, entitlement to nonservice-connected pension 
was granted.  

A December 1997 psychological treatment note indicates that 
on mental status examination, the veteran was pleasant, 
cooperative, and mood was less depressed.  He denied suicidal 
and homicidal ideas, voices, and delusions.  He was oriented 
times three.  Assessments included stable on medication and 
PTSD, chronic, unemployable.  The record includes progress 
notes showing that the veteran was followed in the VA trauma 
therapy clinic between January 1998 and February 1998, during 
which time he explored issues surrounding the verbalized 
sexual assault occurring during his active duty in 1967.  

The record includes an April 1998 medical record completed by 
Roger J. Girard, M.Ed., CTS, of the Trauma Therapy Clinic at 
the VAMC in Bay Pines, Florida.  Mr. Girard indicated that 
this treatment note was being made at the request of the 
veteran.  It was noted that the veteran had been an active 
member of the clinic while addressing issues allegedly 
occurring during his active military service.  Mr. Girard 
noted that the initial impression at the assessment process 
and at this time was PTSD, related to alleged sexual 
victimization during military service.  

In a VA Form 9 (substantive appeal), dated September 1998, 
the veteran indicated that he had been diagnosed by VA with 
PTSD, and his stressor was a sexual assault which destroyed 
his military career.  According to the veteran, after the 
assault he attempted suicide and he experienced destruction 
of his military career, and something must have happened to 
bring about this dramatic change.   

In June 1999, the veteran was afforded a hearing before a 
local officer at the St. Petersburg RO.  He testified that he 
filed the claim for service connection for PTSD at the 
earliest possible time, because it took 30 years to uncover 
the wound.  He was prompted to open a claim by Dr. Carol 
O'Brien at the VA, who suggested that he seek compensation 
for PTSD from VA.  The veteran reported that during his 
active service, he was treated in the psychiatric unit for an 
overdose in 1967, after the incident of sexual trauma, but 
that he was only asked questions about his childhood and he 
was told that he would be returned to his unit.  When he 
asked if he could be retained to discuss additional problems, 
he was told no.  

According to the veteran, he was enrolled in the nuclear 
power program prior to being raped, and thereafter, he 
required tutoring to finish the Basic Nuclear Power School.  
After the trauma, his performance level went down and he 
began participating in highly risky behavior and dangerous 
activities and he started going AWOL.  The veteran stated 
that a lot of his in-service behavior, including taking 
marijuana and No-Doz, was related to the rape.  He could not 
recall the names of the individuals involved in the sexual 
trauma/rape incident. 

After discharge, the veteran experienced difficulties in 
obtaining schooling and in his employment pursuits.  Post-
service employment included positions as a psychiatric nurse 
at the Elgin Mental Health Center in Illinois (between 1978 
and 1990).  The veteran testified that he became employed in 
the field of psychiatric nursing and he worked the midnight 
shift so that he could protect guys from being raped by other 
guys.  Also, as he could not talk to a psychiatrist about the 
rape, the next best thing was to work in the same office with 
a psychiatrist all day.  The veteran's wife testified that 
she had known the veteran for almost 20 years, during which 
time she witnessed his depressions, moodiness, and constant 
rehashing of his military experience.  


Analysis

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
PTSD was incurred as a result of the veteran's period of 
active military service.  Initially, the Board notes that 
there is no evidence that the veteran participated in combat 
during his active duty, and he has not alleged any combat 
experiences.  Therefore, the Board finds that the veteran did 
not engage in combat with the enemy during his active 
service.  

In addition, there is no evidence of record which provides 
corroboration of the claimed in-service sexual assault and 
rape which has been claimed by the veteran.  The NPRC has 
reported that the veteran's personnel records are negative 
for record of a complaint of rape.  In addition, the 1967 
psychiatric narrative summary, which dates to the time of the 
veteran's in-service treatment for a Valium overdose, are 
silent with regard to a report or history of a rape or sexual 
trauma, despite the fact that the veteran was hospitalized 
for 7 days and he underwent extensive psychiatric treatment 
and evaluation at the time of that overdose.  The veteran did 
not mention a rape at the time of this treatment, although he 
has claimed that his in-service disciplinary problems, 
including marijuana use, ingestion of No-Doz tablets, periods 
of AWOL, and overdose of Valium, occurred only after and as a 
result of that incident.  

Furthermore, the veteran has not provided lay statements from 
fellow servicemen or any independent corroborating 
documentation of the rape.  As he cannot remember the names 
of the individuals involved, there is no basis on which VA 
can proceed in assisting him with corroborating his 
contentions.  Furthermore, the record shows that the veteran 
was discharged in 1968 and there is no record that he sought 
treatment for post-traumatic stress as a result of the 
alleged sexual trauma until 1997, or more than 25 years 
thereafter.  

Parenthetically, the Board notes that diagnoses of PTSD 
secondary to in-service sexual trauma are shown to have been 
made by a VA psychologist (Dr. O'Brien) and a facilitator at 
the Trauma Treatment Clinic (Mr. Girard).  There is no record 
of a confirmed PTSD diagnosis under the DSM-IV criteria on 
psychiatric examination by a physician, and at the time of VA 
hospitalizations and the 1997 VA examination the veteran has 
been variously diagnosed with major depression, adjustment 
disorder, and personality disorder, with great emphasis 
placed on the relationship between his current physical 
impairments and his psychiatric symptomatology.  

As noted, if the claimed in-service stressor is not combat 
related, lay testimony is not sufficient to establish 
occurrence of the stressor, and the stressor must be 
corroborated by credible supporting evidence.  Furthermore, a 
medical opinion based on a post-service examination of a 
veteran may not be the "credible supporting evidence" 
necessary to corroborate in-service occurrence.  Moreau v. 
Brown, 9 Vet.App. at 395-96.  The veteran has not presented 
any credible supporting evidence which corroborates his 
contentions regarding an in-service rape or sexual assault; 
and thus, the available evidence of record provides no 
support or corroboration for his contentions.  

As a result, the occurrence of the in-service rape cannot be 
verified and the requirements for service connection for 
PTSD, as set forth in 38 C.F.R. § 3.304(f) and Cohen, supra, 
have not been satisfied.  Accordingly, the Board finds that 
the preponderance of the available evidence weighs against a 
finding that PTSD was incurred as a result of the veteran's 
active service, and the claim for service connection for PTSD 
is denied.  


ORDER

Service connection is denied for PTSD.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

